      Case 3:19-mj-00084-RMS Document 4 Filed 07/17/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR DISTRICT OF CONNECTICUT

 In re Motion for a Writ
                                                  Misc. No. 3:19MJ84 (RMS)

                                                  July 17, 2020


                 MOTION TO MAINTAIN DOCKET UNDER SEAL

     On January 11, 2019, the Government applied for, and the Court granted, a writ of

habeas corpus ad testificandum for a witness then in custody to testify before Grand Jury

N-18-3.

       The Application and Order identifies the witness subject to the writ who was

ordered to be produced to testify before a grand jury and, thus, by its nature identify a

matter occurring before the grand jury investigation.

       The secrecy requirements of Fed.R.Cim.P. 6(e) are contained in paragraph

6(e)(2). Under Rule 6(e)(2)(B), grand jurors, interpreters, court reporters, operators of

recording devices, persons who transcribe recorded testimony, attorneys for the

government, and persons to whom disclosure is made under Rule 6(e)(3)(A)(ii) or (iii)

are prohibited from disclosing “a matter occurring before the grand jury” unless

otherwise provided for in Rule 6(e). See also Local Rule of Criminal Procedure

57(b)(1)(C)(7) (“except as otherwise required by federal statute or the Federal Rules of

Criminal Procedure (e.g., grand jury matters) . . . .”

       Accordingly, since the Application and Order relate to and would clearly disclose

a matter occurring before the Grand Jury as well as identifying a witness subpoenaed to


                                              1
      Case 3:19-mj-00084-RMS Document 4 Filed 07/17/20 Page 2 of 2



testify before the Grand Jury, it is respectfully submitted that the docket should remain

sealed pending further Order of the Court.

                                      Respectfully submitted,

                                      /s/ John H. Durham

                                      JOHN H. DURHAM
                                      UNITED STATES ATTORNEY
                                      Federal Bar No. ct05087
                                      john.durham@usdoj.gov
                                      U.S. Attorney’s Office
                                      157 Church Street, 25th Floor
                                      New Haven, CT 06510
                                      Tel.: (203) 821-3700




                                             2
